Name: Council Decision (CFSP) 2015/1764 of 1 October 2015 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine
 Type: Decision
 Subject Matter: Europe;  international affairs;  international trade;  international security
 Date Published: 2015-10-02

 2.10.2015 EN Official Journal of the European Union L 257/42 COUNCIL DECISION (CFSP) 2015/1764 of 1 October 2015 amending Decision 2014/512/CFSP concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 31 July 2014, the Council adopted Decision 2014/512/CFSP (1) concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine. (2) The Council considers that those restrictive measures should not affect the European space industry. (3) Therefore, certain operations concerning specific pyrotechnics referred to in the Common Military List of the European Union (2), necessary for the use of launchers operated by launch service providers of Member States or established in a Member State, or for the use of launches of space programmes of the Union, its Member States or of the European Space Agency, or for the fuelling of satellites by satellites manufacturers established in a Member State, should be permitted, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/512/CFSP is hereby amended as follows: (1) in Article 2, the following paragraphs are added: 5. The prohibitions in paragraphs 1 and 3 shall not apply to: (a) the sale, supply, transfer or export and to the import, purchase or transport of hydrazine (CAS 302-01-2) in concentrations of 70 per cent or more; (b) the import, purchase or transport of unsymmetrical dimethyl hydrazine (CAS 57-14-7); (c) the sale, supply, transfer or export and to the import, purchase or transport of monomethyl hydrazine (CAS 60-34-4); for use of launchers operated by European launch service providers, or for the use of launches of European space programmes, or for the fuelling of satellites by European satellites manufacturers. The amount of any export of hydrazine shall be calculated in accordance with the launch or launches or the satellites for which it is made and shall not exceed a total quantity of 800 kg for each individual launch or satellite. The amount of any export of monomethyl hydrazine shall be calculated in accordance with the launch or launches or the satellites for which it is made. 6. The prohibitions in paragraph 2 shall not apply to the provision of technical assistance, brokering services or other services, and to the provision of financing or financial assistance, related to the operations referred to in points (a), (b) and (c) of paragraph 5. 7. The operations referred to in points (a), (b) and (c) of paragraph 5 and in paragraph 6 shall be subject to prior authorisation by the competent authorities of the Member States. Member States shall duly inform the Council in all cases where they grant an authorisation. The information shall include the details of the amounts transferred and of the end-use.; (2) in Article 9(1) the following subparagraph is added: Article 2(6) shall apply from 9 October 2015. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 1 October 2015. For the Council The President E. SCHNEIDER (1) Decision 2014/512/CFSP of 31 July 2014 concerning restrictive measures in view of Russia's actions destabilising the situation in Ukraine (OJ L 229, 31.7.2014, p. 13). (2) OJ C 129, 21.4.2015, p. 1.